 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT TACOMA
 8   SUZANNE M. KING,                                    )
                                                         ) CIVIL NO. 3:19-cv-05524-RSM
 9
                    Plaintiff,                           )
10                                                       ) ORDER
                    vs.                                  )
11                                                       )
     COMMISSIONER OF SOCIAL SECURITY,                    )
12                                                       )
                    Defendant                            )
13                                                       )
14
            This matter comes before the Court on the Plaintiff’s motion for attorney’s fees pursuant
15
     to the Equal Access to Justice Act, 28 U.S.C. § 2412
16
            The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day period in
17
     §2412(d)(1)(B), from the entry of final judgment on December 6, 2019 to file a timely EAJA
18
     application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan v. Sullivan, 501 U.S.
19
     89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review of the record, the Court
20
     determines that Plaintiff is the prevailing party, the government’s position was not substantially
21
     justified, and that the itemization of attorney time spent is reasonable. In short, the requirements
22
     of § 2412(d)(1)(B) are met.
23

24

25

                                                                      David Oliver & Associates
                                                                      2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 1                                         Tacoma, WA 98409
                                                                      (253) 472-4357
                                                                      david@sslawyer.org
 1          Having thoroughly considered the Plaintiff’s briefing and the relevant record, the Court

 2   hereby GRANTS the motion and awards Plaintiff $5,241.60 in attorney’s fees, subject to any offset

 3   allowed under the Treasury Offset Program. See. Astrue v. Ratiff, 560 U.S. 586, 589 – 590 (2010).

 4   Payment of EAJA fees shall be via check sent to Plaintiff’s attorney David Oliver & Associates,

 5   2608 S. 47th Street, Suite C, Tacoma, WA 98409. Pursuant to Ratliff, the award shall be payable

 6   to Plaintiff’s attorney, David Oliver & Associates, if the Commissioner confirms that Plaintiff

 7   owes no debt to the Government through the Federal Treasury Offset Program.

 8          For the foregoing reasons, Plaintiff’s motion for attorney fees is GRANTED;

 9          DATED this 27th day of March 2020.

10

11                                               A
                                                 RICARDO S. MARTINEZ
12                                               CHIEF UNITED STATES DISTRICT JUDGE
13

14   Presented by:

15
     S/David P. OLIVER
16   David P. Oliver,
     Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

                                                                   David Oliver & Associates
                                                                   2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 2                                      Tacoma, WA 98409
                                                                   (253) 472-4357
                                                                   david@sslawyer.org
